DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, the phrase “The method of claim, 1,…” appears to contain a typographical error and likely intended to not insert a comma in between “claim 1”.  
Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-13 and 19-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6 and 12-18 of prior U.S. Patent No. 11,356,329. As the claims at issue are identical, this is a statutory double patenting rejection.

Instant Application no. 17/805,675
US Patent no. 11,356,329
Claim 1. A method comprising:
obtaining, by a processing system including at least one processor, a selection of an intent comprising a desired network state for a telecommunication network;
determining, by the processing system, an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties;
composing, by the processing system, a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies; and
implementing, by the processing system, the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.
Claim 1. A method comprising: 
obtaining, by a processing system including at least one processor, a selection of an intent comprising a desired network state for a telecommunication network;
 determining, by the processing system, an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties; 
composing, by the processing system, a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies, …and
implementing, by the processing system, the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.
Claim 2. The method of claim 1, wherein each of the plurality of objects represents one of: a physical network function; a virtual network function; or a network zone.
Claim 2. The method of claim 1, wherein each of the plurality of objects represents one of: a physical network function; a virtual network function; or                 a network zone.
Claim 3. The method of claim 2, wherein the physical network function comprises: a physical component of an access network portion of the telecommunication network; or
a physical component of a core network portion of the telecommunication network.
Claim 3. The method of claim 2, wherein the physical network function comprises: a physical component of an access network portion of the telecommunication network; or
a physical component of a core network portion of the telecommunication network.
Claim 4. The method of claim 2, wherein the virtual network function comprises:
a virtual component of an access network portion of the telecommunication network; or
a virtual component of a core network portion of the telecommunication network.
Claim 4. The method of claim 2, wherein the virtual network function comprises:
a virtual component of an access network portion of the telecommunication network; or
a virtual component of a core network portion of the telecommunication network.
Claim 5. The method of claim 1, wherein each of the plurality of relationships represents one of: 
a physical link in the telecommunication network; or
a hierarchical relationship among at least two of the plurality of objects.
Claim 5. The method of claim 1, wherein each of the plurality of relationships represents one of:
a physical link in the telecommunication network; or
a hierarchical relationship among at least two of the plurality of objects.
Claim 6. The method of claim 5, wherein the hierarchical relationship comprises:
a first object of the plurality of objects being a component of a second object of the plurality of objects;
the first object of the plurality objects being hosted on the second object of the plurality of objects; or
the first object of the plurality of objects being managed by the second object of the plurality of objects.
Claim 6. The method of claim 5, wherein the hierarchical relationship comprises:
a first object of the plurality of objects being a component of a second object of the plurality of objects;
the first object of the plurality objects being hosted on the second object of the plurality of objects; or
the first object of the plurality of objects being managed by the second object of the plurality of objects
Claim 7. The method of claim 1, wherein each of the plurality of policies has a precondition and a post-condition.
Claim 1. A method….wherein each of the plurality of policies has a precondition and a post-condition,
Claim 8. The method of claim 7, wherein each of the precondition and post-condition is defined as a logical expression comprising:
a predicate on a domain represented by the graph; or
a literal on the domain represented by the graph.
Claim 12. The method of claim 1, wherein each of the precondition and post-condition is defined as a logical expression comprising:
a predicate on a domain represented by the graph; or
 a literal on the domain represented by the graph.
Claim 9. The method of claim 1, wherein the plurality of policies includes two or more of: a preprocess policy; a cell tag policy; a cell reconfiguration policy; a sector tag policy; or a sleep optimization policy.
Claim 13. The method of claim 1, wherein the plurality of policies includes two or more of: a preprocess policy; a cell tag policy; a cell reconfiguration policy; a sector tag policy; or a sleep optimization policy.
Claim 10. The method of claim 1, wherein the intent comprises one of: an energy savings intent; a traffic offload intent; a blacklisting intent; a safe-guard intent; or a reboot intent.
Claim 14. The method of claim 1, wherein the intent comprises one of: an energy savings intent; a traffic offload intent; a blacklisting intent; a safe-guard intent; or a reboot intent.
Claim 11. The method of claim, 1, wherein the intent includes a level of the intent.
Claim 15. The method of claim, 1, wherein the intent includes a level of the intent.
Claim 12. The method of claim 1, wherein each of the plurality of policies comprises:
an atomic action; or
a plurality of sub-policies comprising a set of actions to be performed as a
group.
Claim 16. The method of claim 1, wherein each of the plurality of policies comprises:
an atomic action; or
a plurality of sub-policies comprising a set of actions to be performed as a
group.
Claim 13. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:
obtaining a selection of an intent comprising a desired network state for a telecommunication network;
determining an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties;
composing a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies; and
implementing the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.
Claim 17. A non-transitory computer- readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:
obtaining a selection of an intent comprising a desired network state for a telecommunication network;
determining an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties;
composing a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies,
implementing the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.
Claim 19. The non-transitory computer-readable medium of claim 13, wherein each of the plurality of policies has a precondition and a post-condition
Claim 17. A non-transitory computer-readable medium …wherein each of the plurality of policies has a precondition and a post-condition
Claim 20. An apparatus comprising:
a processing system including at least one processor; and
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:
obtaining a selection of an intent comprising a desired network state for a telecommunication network;
determining an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties;
composing a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies; and
implementing the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.
Claim 18. An apparatus comprising:
a processing system including at least one processor; and
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:
obtaining a selection of an intent comprising a desired network state for a telecommunication network;
determining an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties;
composing a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies,
implementing the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 and 4-6  of U.S. Patent No 11,356,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Patent No 11,356,329.
Instant Application no. 17/805,675
US Patent no. 11,356,329
Claim 14. The non-transitory computer-readable medium of claim 13, wherein each of the plurality of objects represents one of:
a physical network function;
a virtual network function; or
a network zone.
Claim 19. The apparatus of claim 20, wherein each of the plurality of objects represents one of: 
a physical network function; 
a virtual network function; or
a network zone.
Claim 15. The non-transitory computer-readable medium of claim 14, wherein the physical network function comprises:
a physical component of an access network portion of the telecommunication network; or
a physical component of a core network portion of the telecommunication network.
Claim 20. The apparatus of claim 21, wherein the physical network function comprises:
a physical component of an access network portion of the telecommunication network; or
a physical component of a core network portion of the telecommunication network.
Claim 16. The non-transitory computer-readable medium of claim 14, wherein the virtual network function comprises:
a virtual component of an access network portion of the telecommunication network; or
a virtual component of a core network portion of the telecommunication network. 
Claim 4. The method of claim 2, wherein the virtual network function comprises:
a virtual component of an access network portion of the telecommunication network; or
a virtual component of a core network portion of the telecommunication network.
Claim 17. The non-transitory computer-readable medium of claim 13, wherein each of the plurality of relationships represents one of:
a physical link in the telecommunication network; or
a hierarchical relationship among at least two of the plurality of objects.
Claim 5. A method of claim 1, wherein each of the plurality of relationships represents one of:
a physical link in the telecommunication network; or
a hierarchical relationship among at least two of the plurality of objects.
Claim 18. The non-transitory computer-readable medium of claim 17, wherein the hierarchical relationship comprises:
a first object of the plurality of objects being a component of a second object of the plurality of objects;
the first object of the plurality objects being hosted on the second object of the plurality of objects; or
the first object of the plurality of objects being managed by the second object of the plurality of objects.
Claim 6. A method of claim 5, wherein the hierarchical relationship comprises:
a first object of the plurality of objects being a component of a second object of the plurality of objects;
the first object of the plurality objects being hosted on the second object of the plurality of objects; or
the first object of the plurality of objects being managed by the second object of the plurality of objects.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0173805 (Balan et al.).

Regarding Claim 1, Balan teaches a method comprising: obtaining, by a processing system including at least one processor, a selection of an intent comprising a desired network state for a telecommunication network ([¶ 0007], methods …of receiving a set of first intents, wherein the set of first intents describes a state of a first switch fabric; receiving a set of second intents [e.g., desired network state], wherein the set of second intents describes a state of a second switch fabric. [Fig. 4, ¶¶ 0101-0102], …receives a first set of intents (202). …describes a state of the first switch fabric 110. ...receives a second set of intents (204). The first set of intents describes a state of the second switch fabric 112. This can be an intended state);
determining, by the processing system, an existing network state of the telecommunication network, wherein the desired network state and the existing network state are defined in accordance with a graph that represents the telecommunication network, wherein the graph comprises a plurality of objects and a plurality of relationships between the plurality of objects, and wherein each of the plurality of objects comprises one or more properties ([¶ 0006], implement a desired change in a network from a first state to a second state. …network changes are described in a plan for making changes as a directed graph. Each node in the graph, described by an intent, describes an intended state for the network. Each edge in the graph represents a transition from one state to another. The system computes the changes necessary to change the network from the first state to the second state. [¶ 0029], …plan for making change by a current intent and an intended intent. The current intent describes the current state of the network, and the intended intent describes an intended state of the network, e.g., the state of the network the network operator desires. To achieve this intended state, changes must be applied to the network at the current state. [¶ 0030], Each intent may be conceptualized as a node [e.g., object]  in a directed graph, with an edge directed from the current intent to the intended intent, and where each intent describes a state for the network. Each edge in the graph represents a transition from one state to another);
composing, by the processing system, a strategy comprising a plurality of policies to obtain the desired network state from the existing network state, wherein each of the plurality of policies comprises an action that is to be implemented in the telecommunication network, wherein the composing comprises performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies ([¶ 0007], computing, … a set of network operations to perform on the first switch fabric to achieve the second switch fabric, the set of operations also defining an order in which the operations are to be executed, and the set of operations determined based on the set of first intents, the set of second intents, and migration logic that defines a ruleset for selecting the operations based on the set of first intents and the second intents. [¶ 0030], Each intent may be conceptualized as a node in a directed graph, with an edge directed from the current intent to the intended intent, and where each intent describes a state for the network. Each edge in the graph represents a transition from one state to another. [¶ 0103], computes set of ordered network operations to perform on the first switch fabric to achieve the second switch fabric. The set of operations also define an order in which the operations are to be executed. …determines the set of operations based on the set of first intents, the set of second intents, and migration logic that defines a ruleset for selecting the operations based on the set of first intents and the second intents); and
implementing, by the processing system, the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state ([¶ 0007], executing, by an operation runner executing on the data processing system, the set of network operations according to the order, to apply changes to elements within the first switch fabric to achieve the state of the second switch fabric).

Regarding Claim 2, Balan teaches the method of claim 1, wherein each of the plurality of objects represents one of: a physical network function; a virtual network function; or a network zone ([¶ 0006], implement a desired change in a network from a first state to a second state. …network changes are described in a plan for making changes as a directed graph. Each node in the graph, described by an intent, describes an intended state for the network. [¶ 0007], wherein, set of intents describes a state of a switch fabric [e.g., a physical network function]. [¶¶ 0029-0030] Each intent may be conceptualized as a node [e.g., object] in a directed graph, with an edge directed from the current intent to the intended intent, and where each intent describes a state for the network. …state of the network, e.g., software and firmware versions, switches, traffic, and the like).

Regarding Claim 3, Balan teaches the method of claim 2, wherein the physical network function comprises: a physical component of an access network portion of the telecommunication network; or a physical component of a core network portion of the telecommunication network ([¶ 0006], implement a desired change in a network from a first state to a second state. …network changes are described in a plan for making changes as a directed graph. Each node in the graph, described by an intent, describes an intended state for the network. [¶ 0007], wherein, set of intents describes a state of a switch fabric [e.g., a physical network function]. [¶¶ 0029-0030] Each intent may be conceptualized as a node in a directed graph, with an edge directed from the current intent to the intended intent, and where each intent describes a state for the network. …state of the network, e.g., software and firmware versions, switches, traffic, and the like. Hence, Examiner interprets switches are the  physical component of an access network).

Regarding Claim 5, Balan teaches the method of claim 1, wherein each of the plurality of relationships represents one of: a physical link in the telecommunication network; or a hierarchical relationship among at least two of the plurality of objects ([¶ 0054] FIG. 2 is a block diagram of an example fabric state intent hierarchy 150. In this example, the fabric state 152 of a fabric (either FFC 110 or SFC 112) is described by three logical entity states).

Regarding Claim 6, Balan teaches the method of claim 5, wherein the hierarchical relationship comprises: a first object of the plurality of objects being a component of a second object of the plurality of objects; the first object of the plurality objects being hosted on the second object of the plurality of objects; or the first object of the plurality of objects being managed by the second object of the plurality of objects ([¶ 0054] FIG. 2 is a block diagram of an example fabric state intent hierarchy 150. …the fabric state 152 of a fabric (either FFC 110 or SFC 112) is described by three logical entity states: cluster border router (CBR) state 160, non-CBR state 170, and traffic state 180. The routers are grouped by cluster border routers, which connect the fabric to a wide area network separate from the fabric, and non-cluster border routers, which are within the fabric but do not connect the fabric to the wide area network. These intents are used for migrating the switches and routers and migrating traffic. Although many states of other type of entities, e.g., control domains, ports, applications, etc., are required to change during each migration step).

Regarding Claim 7, Balan teaches the method of claim 1, wherein each of the plurality of policies has a precondition and a post-condition ([¶ 0007, ¶ 0045], the set of operations defining an order in which the operations are to be executed, and the set of operations determined based on the set of first intents, the set of second intents, and migration logic that defines a ruleset [e.g., policies] for selecting the operations based on the set of first intents [e.g., precondition] and the second intents [e.g., post-condition]).

Regarding Claim 13, Balan teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations,… (¶ 0151).
The rest of the limitations of Claim 13 are rejected under the same rationale as claim 1.

Claims 14-15 and 17-19 are rejected under the same rationale as claims 2-3 and 5-7.

Regarding Claim 20, Balan teaches an apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations,…(¶¶ 0151-0154).
The rest of the limitations of Claim 20 are rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of US 2017/0126500 (Eggen et al.).

Regarding Claim 4, Balan does not explicitly teach, however, Eggen teaches the method of claim 2, wherein the virtual network function comprises: a virtual component of an access network portion of the telecommunication network; or a virtual component of a core network portion of the telecommunication network ([¶ 0001] Eggen teaches optimizing virtual resources of a cloud-computing environment. …automatic redistribution of virtual machines within a cloud environment. [¶ 0008], the cloud-optimization module selecting a set of network parameters, wherein each parameter of the set of network parameters identifies one or more performance characteristics of the virtual network. [¶ 0009] the cloud-optimization module representing a current topology of the virtual network as a graph, wherein the graph represents a component of the virtual network as a node and a connection between two components of the virtual network as an edge connecting two nodes that represent the two components. [¶ 0041], a cloud topology by representing the cloud as a graph, with each node representing a virtual component and each edge representing a network connection between two virtual components).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Balan in view of Eggen in order to incorporate virtual component as an object to define virtual network function in a graph, because it would allow optimizing virtual resources of a network and automatic redistribution of virtual machines within a cloud environment (Eggen, ¶ 0001).

Claim 16 is rejected under the same rationale as claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of US 2009/0178021 (Alluri).

Regarding Claim 8, Balan does not explicitly teach, however, Alluri teaches the method of claim 7, wherein each of the precondition and post-condition is defined as a logical expression comprising: a predicate on a domain represented by the graph; or a literal on the domain represented by the graph ([¶¶ 0037-0038], a tree graph model comprising logical expressions. … define Function-1 as the root node for the tree graph model…a logical expression may contain predicates and clauses. Predicates may be taken from if statements, case/switch statements, for loops, while loops, do-until loops, and the like).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Balan in view of Alluri in order to define logical expression that contain predicates and clauses, because it would allow define the scope of the function which needs to be analyzed to achieve the desired result.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of US 2017/0041870 (Chen et al.).

Regarding Claim 9, Balan does not explicitly teach, however, Chen teaches the method of claim 1, wherein the plurality of policies includes two or more of: a preprocess policy; a cell tag policy; a cell reconfiguration policy; a sector tag policy; or a sleep optimization policy ([¶¶ 0008, 0041] method of controlling, according to an energy saving and compensation policy [e.g., sleep optimization policy] and cell load, at least one cell to enter or quit energy saving. [¶ 0010], acquiring information about the energy saving and compensation group, the information including: an identifier of the energy saving and compensation group, identifiers of the energy saving cells, identifiers of the compensation cells [e.g., cell tag policy], and a state of the energy saving and compensation group).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Balan in view of Chen in order to implement an energy saving and compensation policy, because it would allow controlling energy saving and compensation in a communication field (Chen, ¶ 0001).

Regarding Claim 10, Balan does not explicitly teach, however, Chen teaches the method of claim 1, wherein the intent comprises one of: an energy savings intent; a traffic offload intent; a blacklisting intent; a safe-guard intent; or a reboot intent ([¶¶ 0007, 0012], discloses a method for controlling energy saving and compensation. an energy saving and compensation policy includes: a load threshold, enabling each energy saving cell to enter an energy saving state [e.g., traffic offload], wherein a corresponding load threshold enabling to enter the energy saving state is set for each energy saving cell).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Balan in view of Chen in order to enable cell to enter in an energy saving state for energy saving, because it would allow controlling energy saving and compensation in a communication field (Chen, ¶ 0001).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of US 2020/0382387 (Pasupathy et al.).

Regarding Claim 11, Balan does not explicitly teach, however, Pasupathy teaches the method of claim 1, wherein the intent includes a level of the intent ([¶ 0005] discloses intent-based SD-WAN link selection in a Software-Defined Wide Area Network (SD-WAN). [¶0061], a user may configure an aggressive intent [e.g., level of intent] model that may cause the SD-WAN leaf node to aggressively apply the recommended SLA metric… A user may alternatively, configure a normal intent [e.g., level of intent] model that may cause the SD-WAN leaf node to apply the recommended SLA metric as is it is received without modification. Alternatively, or additionally, a user may configure a weak intent [e.g., level of intent] model that may cause the SD-WAN leaf node to conservatively apply the recommended SLA metric).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Balan in view of Pasupathy in order to configure a level of intent, because it would allow determining the importance of the desired intent to measure how the particular link could handle.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of US 7,747,730 (Harlow et al.).

Regarding Claim 12, Balan does not explicitly teach, however, Harlow teaches the method of claim 1, wherein each of the plurality of policies comprises: an atomic action; or a plurality of sub-policies comprising a set of actions to be performed as a group ([C.24:L.30], Policies follow a hierarchical distribution chain or tree. [C. 25:L.49], Policy rules have an implicit context in which they are executed. [C.25:L.56-63] The relationship between rules and sub-rules is defined as follows: …If the parent rule's condition evaluates to "true", the set of sub-rules are executed according to priority).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Balan in view of Harlow in order to execute a set of sub-rules as a group based on the policy, because it would allow defining the context in which the rules are executed to achieve the goal.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LANCE LEONARD BARRY/         Primary Examiner, Art Unit 2448                                                                                                                                                                                               

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448